Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 9/30/21 has been entered. Claim 5 has been canceled.  Claim 12 has been added.  Claims 1-4, and 6-11 have been amended.  Claims 1-4, and 6-12 remain pending in the application.
Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 4/30/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Anthony M. Klemptner (Reg. No. 69,430) on 10/7/21.

The application has been amended as follows: 


Claim 1, Line 12 - “a plurality of rails” has been changed to --a plurality of beveled rails--.

Claims 2-4 (canceled)

Claim 11, Line 11 - “a plurality of rails” has been changed to --a plurality of beveled rails--.

Claim 12 (canceled)


Allowable Subject Matter
Claims 1, and 6-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 6-11 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a plurality of beveled rails” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, and 6-11.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        10/12/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746